DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 9/28/2022.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 102 rejection have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 8, 14 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oks et al. (US 2019/0362004, “Oks”) in view of McCarthy et al. (US 2015/0163206, “McCarthy”).

For claim 1, Oks discloses a method for generating and maintaining computing resources comprising:
receiving a data set ([0006], big data);
receiving one or more processing instructions corresponding to the received data set and comprising one or more processing tasks to be performed on the received data set ([0015], receiving a declarative statement for performing a database operation on the big data);
generating one or more data containers within a first computing resource based on the received one or more processing instructions ([0015], generating storage resource pool including one or more storage nodes for storing the big data);
storing the data set in the one or more containers within the first computing resource ([0012], big data storage in the storage pool);
generating a second computing resource on one or more cloud-based computing platforms based on the received one or more processing instructions ([0015], generating/provisioning a compute pool and a data pool), wherein the second computing resource is an ephemeral computing resource and is executed externally to the first computing resource (fig. 1, compute resources 105a are cloud-based and are external to storage resource 110 a or 103);
determining a usage of the second computing resource; and modifying the second computing resource based on its determined usage ([0030], [0040], scale-up or scale-back the compute pool based on expected demand).
Oks does not disclose: the first computing resource is a persistent computing resource (which is interpreted to be a physical computing resource).
McCarthy discloses the first computing resource is a persistent computing resource ([0269], [0270], on-premise physical storage devices maintained by or belonged to the enterprise).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply McCarthy’s teachings of private on-premise storage devices for storing data to Oks’ teachings in order to provide more security for the data is stored on-premise.

	Claims 8, 14 are rejected for the same rationale in claim 1. See Oks, [0079], [0080] for processor, memory, storage for implementing claim 1.

For claim 5, Oks discloses the method further comprises generating a data profile for the received data set, wherein the data profile includes determining the identity of a client corresponding to the received data set ([0067], customer identifier associated with usage of the data set).


Claim(s) 2-4, 9-11, 15-17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oks-McCarthy in view of Conte et al. (US 2017/0139746, “Conte”).

For claims 2, 9, 15, Oks-McCarthy does not disclose generating the second computing resource on one or more cloud-based computing platforms based on the received one or more processing instructions includes selecting one or more blueprints from a set of pre-determined blueprints, wherein the selecting of the one or more blueprints is based on the received one or more processing instructions.
Conte discloses generating the second computing resource on one or more cloud-based computing platforms based on the received one or more processing instructions includes selecting one or more blueprints from a set of pre-determined blueprints, wherein the selecting of the one or more blueprints is based on the received one or more processing instructions (fig. 8A, 8D, col. 2, l. 25-39, receiving a request to provision a network container, the network container defines a logical network topology to be hosted on a physical network infrastructure. This method may further include receiving one or more parameters specifying a configuration state for the requested network container, populating one or more templates using the parameters and a network container profile associated with the requested network container, and provisioning the requested network container by translating the populated templates into a sequence of commands executed to configure the physical network infrastructure to host the requested network container).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Conte’s teachings of populating resource templates to Oks-McCarthy’ teachings in order to offer a plurality of templates to the users of Oks and therefore give them provisioning choices that match their requirements.

For claims 3, 10, 16, for the same the rationale in claims 2, 9, 15, Oks-McCarthy-Conte discloses each blueprint of the set of pre-determined blueprints includes one or more parameters, and wherein generating the second computing resource on the one or more cloud-based computing platforms includes presenting a user with the selected blueprints and receiving input from a user corresponding to a parameter of the one or more parameters (Conte, fig. 8A, 8D, col. 2, l. 25-39, receiving a request to provision a network container, the network container defines a logical network topology to be hosted on a physical network infrastructure. This method may further include receiving one or more parameters specifying a configuration state for the requested network container, populating one or more templates using the parameters and a network container profile associated with the requested network container, and provisioning the requested network container by translating the populated templates into a sequence of commands executed to configure the physical network infrastructure to host the requested network container).

For claims 4, 11, 17, for the same the rationale in claims 3, 10, 16, Oks-McCarthy-Conte discloses generating the second computing resource on one or more cloud-based computing platforms based on the received one or more processing instructions includes selecting a cloud-based computing resource platform of the one or more cloud-based computing platforms based on the one or more parameters of the one or more selected blueprints  (Conte, fig. 8A, 8D, col. 2, l. 25-39, receiving a request to provision a network container, the network container defines a logical network topology to be hosted on a physical network infrastructure. This method may further include receiving one or more parameters specifying a configuration state for the requested network container, populating one or more templates using the parameters and a network container profile associated with the requested network container, and provisioning the requested network container by translating the populated templates into a sequence of commands executed to configure the physical network infrastructure to host the requested network container).

Claim(s) 6, 12, 19 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oks-McCarthy in view of Maier et al. (US 2017/0139746, “Maier”).

For claim 6, for the same rationale in claim 5, Oks-McCarthy does not disclose the method further comprises performing a quality check of the received data set.
Maier discloses performing a quality check of the received data set ([0032], a program engine which is operable to execute a data quality check for automatically removing data records of low quality from the processed data set, e.g. erroneous, redundant, ambiguous, outdated or inconsistent data records)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Maier’s teachings of big data quality check to Oks-McCarthy’ teachings in order to automatically remove data records of low quality from the processed data set, e.g. erroneous, redundant, ambiguous, outdated or inconsistent data records (Maier, [0032]).

For claims 12, 19, Oks-McCarthy discloses generating a data profile for the received data set (Oks, [0067], customer identifier associated with usage of the data set).
Oks does not disclose performing a quality check of the received data set.
Maier discloses performing a quality check of the received data set ([0032], a program engine which is operable to execute a data quality check for automatically removing data records of low quality from the processed data set, e.g. erroneous, redundant, ambiguous, outdated or inconsistent data records)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Maier’s teachings of big data quality check to Oks-McCarthy’ teachings in order to automatically remove data records of low quality from the processed data set, e.g. erroneous, redundant, ambiguous, outdated or inconsistent data records (Maier, [0032]).

Claim(s) 7, 13, 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oks-McCarthy in view of Kuo et al. (US 2011/0125815, “Kuo”).

For claims 7, 13, 20, for the same rationale in claim 1, 8, 14, Oks-McCarthy discloses the first computing resource is a physical storage device (McCarthy, [0269], [0270], When deployed inside the enterprise firewall, the data storage node may be implemented in a physical configuration (e.g., as physical storage and logic hardware inside the enterprise)).
Oks-McCarthy does not disclose the physical storage device that is maintained by a single user.
Kuo discloses physical storage device that is maintained by a single user ([0009], private data stored in a storage device can only be accessed by the owner of the storage device).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Kuo’s teachings of private physical storage devices to Oks-McCarthy’ teachings in order to ensure data privacy by storing data on privately own storage devices.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452